Exhibit 10.1

EXECUTION COPY

SECOND POST-CLOSING MATTERS LETTER

February 19, 2009

United States Department of the Treasury

1500 Pennsylvania Avenue, NW

Washington, D.C. 20220

Attention: Chief Counsel Office of Financial Stability

Facsimile (202) 927-9219

Re: Second Post-Closing Matters Letter (this “Letter”) to the Loan and Security
Agreement:

Reference is made to the Loan and Security Agreement, dated as of December 31,
2008, by and among General Motors Corporation, as borrower (the “Borrower”),
certain Subsidiaries of the Borrower and the United States Department of the
Treasury as lender (the “Lender”), as amended and modified by (i) that certain
Post-Closing Letter Agreement, by and among the Borrower, certain Subsidiaries
of the Borrower and the Lender, dated as of December 31, 2008 (the “Post-Closing
Letter Agreement”), (ii) that certain Notice of Borrowing and Post-Closing
Matters Letter, from the Borrower to the Lender, dated as of January 21, 2009,
(iii) that certain Consent and Waiver Number One, between the Borrower and the
Lender, dated as of January 29, 2009 and (iv) that certain Waiver, between the
Borrower and the Lender, dated as of February 17, 2009 (as may further be
amended, supplemented or otherwise modified, the “Loan Agreement”). Capitalized
terms used but not otherwise defined herein shall have the meaning given them in
the Loan Agreement.

1. MODIFICATIONS

The Borrower and the Lender hereby agree:

1.1 Effective as of February 17, to amend Section 7 of the Loan Agreement by
deleting Section 7.21 thereof in its entirety and substituting the following
therefor:

7.21 [RESERVED].

1.2 Effective as of the Effective Date, to amend Section 8.07 of the Loan
Agreement by deleting the words “Senior Loans” therein and substituting the
words “Senior Lien Loans” therefor.

1.3 Effective as of February 18, 2009, to postpone the requirements of Section
II 3. of the Post-Closing Letter Agreement with respect to each property listed
on Schedule A hereto (the “Designated Real Property”) to not later than March 1,
2009; provided in each case that required consents to the applicable mortgage
have been obtained by Borrower, as indicated on Schedule A.

1.4 Effective as of February 18, 2009, to release each property listed on
Schedule B hereto from the requirements of Section II 3. of the Post-Closing
Letter Agreement and to delete each such property from Schedule 5(b) of the
Post-Closing Letter Agreement.

1.5 Effective as of February 18, 2009, to subject each property listed on
Schedule C hereto to the requirements of Section II 3. of the Post-Closing
Letter Agreement; provided that the date for satisfaction of such requirements
with respect to each such property shall be by March 27, 2009.



--------------------------------------------------------------------------------

1.6 Effective as of the Effective Date, to include in the definition of Excluded
Collateral each property listed on Schedule B hereto, including all Property or
other assets (other than inventory) located at such property.

1.7 Effective as of February 18, 2009, to postpone the requirements of Section
II 3. of the Post-Closing Letter Agreement with respect to the property known as
One General Motors Circle Building, located in Onondaga County, Michigan, to not
later than March 16, 2009.

1.8 Effective as of February 18, 2009, to release the property known as Delphi
Site Vacant Land, located in Genessee County, Michigan, from the requirements of
Section II 3. of the Post-Closing Letter Agreement and to remove such property
from Schedule 5(b) of the Post-Closing Letter Agreement; provided that the
Borrower shall satisfy or cause to be satisfied all of the requirements of
Section II 3. with respect to such property within five (5) Business Days after
receipt of a written request from the Lender do so.

2. LIMITATION OF MODIFICATIONS

2.1 This Letter is limited precisely as written and shall not be deemed to be a
consent to a waiver, amendment or modification of any other term or condition of
the Loan Agreement, the other Loan Documents, or any of the documents referred
to therein or executed in connection therewith except as provided in Section 1
hereof and this Letter shall not be considered a novation.

2.2 This Letter shall not prejudice any right or rights the Lender may now have
or may have in the future under or in connection with the Loan Agreement, the
other Loan Documents or any documents referred to therein or executed in
connection therewith.

2.3 This Letter shall be deemed to be a Loan Document for all purposes of the
Loan Agreement.

3. REPRESENTATIONS AND WARRANTIES

After giving effect to this Letter, the representations and warranties of the
Borrower set forth in the Loan Agreement are true and correct in all material
respects, and no Default or Event of Default has occurred and is continuing on
and as of the date of this Letter.

4. FEES AND EXPENSES

The Borrower agrees to pay or reimburse the Lender for all reasonable fees and
out of pocket expenses incurred by the Lender in connection with the
documentation of this Letter (including all reasonable fees and out of pocket
costs and expenses of the Lender’s legal counsel incurred in connection with
this Letter), in accordance with Section 11.03(b) of the Loan Agreement.

5. CONDITIONS PRECEDENT

This Letter shall become effective as of the date hereof upon the receipt by the
Lender of a duly executed copy of this Letter.



--------------------------------------------------------------------------------

6. MISCELLANEOUS

6.1 Construction. This Letter is executed pursuant to the Loan Agreement and
shall (unless otherwise expressly indicated therein) be construed, administered
or applied in accordance with the terms and provisions thereof. No provision of
this Letter shall be construed against or interpreted to the disadvantage of the
Lender or the Borrower by reason of the Lender or the Borrower having or being
deemed to have structured or drafted such provision of this Letter . Whenever
either the Loan Agreement or the Post-Closing Letter Agreement is referred to in
the Loan Agreement, any other Loan Documents or any of the instruments,
agreements or other documents or papers executed and delivered in connection
therewith, it shall be deemed to mean the Loan Agreement or the Post-Closing
Letter Agreement, as applicable, as amended and modified hereby.

6.2 Counterparts. This Letter may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument. The parties agree
that this Letter may be transmitted between them by email and/or by facsimile.
The parties intend that faxed signatures and electronically imaged signatures
such as .pdf files shall constitute original signatures and are binding on all
parties. The original documents shall be promptly delivered, if requested.

6.3 Governing Law. This Letter shall be governed by and construed in accordance
with the applicable terms and provisions of Section 11.10 (Governing Law) of the
Loan Agreement, which terms and provisions are incorporated herein by reference.

6.4 Successors and Assigns. This Letter shall be binding upon and inure to the
benefit of the parties hereto and to their respective successors and assigns.

6.5 Entire Agreement; Modification. Except as expressly provided in this Letter
, the Loan Agreement is, and shall continue to be, in full force and effect in
accordance with its terms, without amendment thereto, and is, in all respects,
ratified and confirmed. This Letter is intended by the parties hereto to be the
final expression of their agreement with respect to the subject matter hereof
and is the complete and exclusive statements of the terms thereof,
notwithstanding any representations, statements or agreements to the contrary
heretofore made. This Letter may be modified only by a written instrument signed
by each of the parties hereto.

6.6 Headings. The headings, captions and arrangements used in this Letter are
for reference purposes only and shall not affect the meaning or interpretation
of this Letter.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Post Closing
Matters Letter to the Loan and Security Agreement to be duly executed by their
respective authorized officers as of the 19th day of February, 2009.

 

Very truly yours,

GENERAL MOTORS CORPORATION,

as Borrower

By:  

/s/ Adil Mistry

Name:   Adil Mistry Title:   Assistant Treasurer

ACKNOWLEDGED AND AGREED:

 

THE UNITED STATES DEPARTMENT OF THE TREASURY, as Lender By:  

/s/ Neel Kashkari

Name:   Neel Kashkari Title:   Interim Assistant Secretary for Financial
Stability



--------------------------------------------------------------------------------

SCHEDULE A:

Designated Real Property

 

Property

State

  

Property

City

  

Property Designation

California

   Fremont    Fremont Dealership

California

   Menlo Park    Tyco Dealership

Illinois

   Hodgkins    Hodgkins Dealership



--------------------------------------------------------------------------------

SCHEDULE B:

Excluded Property

 

Property

State

  

Property

County

  

Property Designation

Kansas    Wyandotte    Fairfax Vacant Land Massachusetts    Worcester   
Westborough Dealership Michigan    Saginaw    Saginaw Administration Site Ohio
   Cuyahoga    Parma Vacant Land Tennessee    Williamson    Office Building
(located on Spring Hill Campus) Georgia    DeKalb    Doraville Building



--------------------------------------------------------------------------------

SCHEDULE C:

Additional Property to be Mortgaged*

 

Property
State

  

Property
City

  

Property Designation

  

Property Street Address

California    Northridge    Competition Chevrolet Dealership    18600 Devonshire
California    San Jose    Courtesy Chevrolet Dealership    3640 Stevens Creek
Boulevard Colorado    Aurora    GM High Altitude Vehicle Emission lab    2022
Helena Street, Unit A Michigan    Burton    Davison Road land    TBD Michigan   
Delta    SOD Farm Lease Agreement    80 Acres, NW corner of Nixon Road and Milet
Michigan    Detroit    RenCen Land – West    Land located west of Randolph Road
Michigan    Lansing    Former Plant 5    2901 South Canal Road Michigan   
Lansing    Friendship Baptist Church (Land)    925 West Main Street, with
adjacent parking lot Michigan    Livonia    Former Delco Chassis Plant (Land)   
12950 Eckles Road Michigan    Mt. Morris    Stanley Road Land    Stanley Road
Michigan    Pontiac    Land    652 Meadow Drive Michigan    Pontiac    Land   
Baseball Park North of Columbia Michigan    Pontiac    Land    642 Meadow Drive
Michigan    Pontiac    Land    631 Meadow Drive Michigan    Pontiac    Land   
607 Meadow Drive Michigan    Pontiac    ACG – Penske Site Land    675 Oakland
Avenue Michigan    Saginaw    Land    700 Garey Street Michigan    Ypsilanti   
Land    Textile Road Missouri    Kansas City    Leed’s Assembly Plant Land   
6817 Stadium Drive Ohio    Lordstown    RFO – Lordstown (Office)    1829 Hallock
Young Road Tennessee    Spring Hill    Land (less 98 acres Rippavilla Mansion
donation property/civil war historical site)    TBD Texas    Nederland    JK
Chevrolet Dealership    1451 Highway 69 North Washington    Issaquah    Issaquah
Motors, Inc. Dealership    1601 18th Avenue NW

 

* Properties remain subject to title review to confirm whether mortgageable. If
the title review reveals that a property is not mortgageable, and such property
is not Excluded Collateral, Borrower shall use its best effrots to take such
actions necessary to make such property mortgageable.